Holmes, J.,
concurring. I am in complete agreement with the majority opinion herein, and only write to note that the public policy consideration of prohibiting the payment of workers’ compensation when one has so departed from his employment by way of intoxication has been pronounced yet further by the General Assembly. Section 4123.54 of the newly enacted Am. Sub. S.B. No. 307, effective August 22,1986, provides that an employee is entitled to receive compensation from the fund when injured “provided the * * * [injuries] were not * * * (B) caused by the employee being intoxicated or under the influence of a controlled substance not prescribed by a physician where the intoxication or being under the influence of the controlled substance not prescribed by a physician was the proximate cause of the injury.”
Accordingly, I concur.